1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOSEPH RAYMOND MCCOY,                           )   Case No.: 1:12-cv-000983-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                           FOR AN ORDER COMPELLING DISCLOSURE
                                                     )   OR DISCOVERY
14                                                   )
     STRONACH, et al.,
                                                     )   [ECF No. 168]
15                  Defendants.                      )
                                                     )
16                                                   )

17          Plaintiff Joseph Raymond McCoy is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion for an order compelling disclosure or

20   discovery, filed on September 27, 2019.

21                                                       I.

22                                              BACKGROUND

23          This action is proceeding against Defendants Stronach, Gonzales, LeMay, Beltran, Fisher,

24   Snell and Tann for deliberate indifference to a serious medical need in violation of the Eighth

25   Amendment.

26          On April 25, 2019, the Court issued an amended scheduling order. (ECF No. 129.)
27
28

                                                         1
1           As previously stated, on September 27, 2019, Plaintiff filed the instant motion for an order

2    compelling disclosure or discovery. Defendants filed an opposition on October 18, 2019.

3                                                        II.

4                                                 DISCUSSION

5           Plaintiff is proceeding pro se and is a state prisoner challenging his conditions of confinement.

6    As a result, the parties were relieved of some of the requirements which would otherwise apply,

7    including initial disclosure and the need to meet and confer in good faith prior to involving the Court in

8    a discovery dispute. Fed. R. Civ. P. 26(a)(1); Fed. R. Civ. P. 26(c); Fed. R. Civ. P. 37(a)(1); Local Rules

9    240, 251; ECF No. 54, Discovery and Scheduling Order, &IV. Further, where otherwise discoverable

10   information would pose a threat to the safety and security of the prison or infringe upon a protected

11   privacy interest, a need may arise for the Court to balance interests in determining whether disclosure

12   should occur. See Fed. R. Civ. P. 26(c); Seattle Times Co. v. Rhinehart, 467 U.S. 20, 35 n.21 (1984)

13   (privacy rights or interests implicit in broad purpose and language of Rule 26(c)); Burlington N. & Santa

14   Fe Ry. Co. v. United States Dist. Court for the Dist. of Montana, 408 F.3d 1142, 1149 (9th Cir. 2005)

15   (discussing assertion of privilege); Soto v. City of Concord, 162 F.R.D. 603, 616 (N.D. Cal. 1995)

16   (recognizing a constitutionally-based right of privacy that can be raised in discovery); see also Garcia

17   v. Clark, No. 1:10-CV-00447-LJO-DLB PC, 2012 WL 1232315, at *6 n.5 (E.D. Cal. Apr. 12, 2012)

18   (noting inmate=s entitlement to inspect discoverable information may be accommodated in ways which

19   mitigate institutional safety concerns); Robinson v. Adams, No. 1:08-cv-01380-AWI-BAM PC, 2012
20   WL 912746, at *2-3 (E.D. Cal. Mar. 16, 2012) (issuing protective order regarding documents containing

21   information which implicated the safety and security of the prison); Orr v. Hernandez, No. CV-08-0472-
22   JLQ, 2012 WL 761355, at *1-2 (E.D. Cal. Mar. 7, 2012) (addressing requests for protective order and

23   for redaction of information asserted to risk jeopardizing safety and security of inmates or the institution
24   if released); Womack v. Virga, No. CIV S-11-1030 MCE EFB P, 2011 WL 6703958, at *5-6 (E.D. Cal.

25   Dec. 21, 2011) (requiring defendants to submit withheld documents for in camera review or move for a
26   protective order).
27          However, this is a civil action to which the Federal Rules of Civil Procedure apply. The
28   discovery process is subject to the overriding limitation of good faith, and callous disregard of discovery

                                                          2
1    responsibilities cannot be condoned. Asea, Inc. v. Southern Pac. Transp. Co., 669 F.2d 1242, 1246 (9th

2    Cir. 1981) (quotation marks and citation omitted). “Parties may obtain discovery regarding any

3    nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs of the

4    case, considering the importance of the issues at stake in the action, the amount in controversy, the

5    parties’ relative access to relevant information, the parties’ resources, the importance of the discovery

6    in resolving the issues, and whether the burden or expense of the proposed discovery outweighs its likely

7    benefit.” Fed R. Civ. P. 26(b)(1).

8           Generally, if the responding party objects to a discovery request, the party moving to compel

9    bears the burden of demonstrating why the objections are not justified. Grabek v. Dickinson, No. CIV

10   S-10-2892 GGH P, 2012 WL 113799, at *1 (E.D. Cal. Jan. 13, 2012); Womack, 2011 WL 6703958, at

11   *3; Mitchell v. Felker, No. CV 08-119RAJ, 2010 WL 3835765, at *2 (E.D. Cal. Sep. 29, 2010); Ellis v.

12   Cambra, No. 1:02-cv-05646-AWI-SMS PC, 2008 WL 860523, at *4 (E.D. Cal. Mar. 27, 2008). This

13   requires the moving party to inform the Court which discovery requests are the subject of the motion to

14   compel, and, for each disputed response, why the information sought is relevant and why the responding

15   party=s objections are not meritorious. Grabek, 2012 WL 113799, at *1; Womack, 2011 WL 6703958,

16   at *3; Mitchell, 2010 WL 3835765, at *2; Ellis, 2008 WL 860523, at *4. However, the Court is vested

17   with broad discretion to manage discovery and notwithstanding these procedures, Plaintiff is entitled to

18   leniency as a pro se litigant; therefore, to the extent possible, the Court endeavors to resolve his motion

19   to compel on its merits. Hunt v. County of Orange, 672 F.3d 606, 616 (9th Cir. 2012); Surfvivor Media,

20   Inc. v. Survivor Productions, 406 F.3d 625, 635 (9th Cir. 2005); Hallett v. Morgan, 296 F.3d 732, 751

21   (9th Cir. 2002).

22          Here, the discovery at issue is Plaintiff’s first set of interrogatories and requests to produce

23   documents after the case was remanded from the Ninth Circuit. These discovery requests were

24   propounded on Defendants on July 28, 2019. (Declaration of William McCaslin, Ex. A; ECF No.

25   183.) Defendants timely responded to this set of discovery which included responsive documents and

26   objections based on improper joinder of interrogatory questions and requests to produce documents for

27   each of the discovery requests. (Id. Ex. B.)

28

                                                         3
1             By way of the instant motion, Plaintiff again seeks “certified” copies of records. However, as

2    stated in the Court’s August 22, 2019, order denying Plaintiff’s first motion to compel, “Plaintiff is

3    advised signed discovery responses are themselves certifications to the best of the person’s

4    knowledge, information, and belief formed after a reasonable inquiry … Defendants are required to

5    supplement their discovery responses should they learn that their responses were incomplete or

6    incorrect, if the incomplete or incorrect information has not otherwise been made known to Plaintiff.”

7    (ECF No. 148, Order at 4 n. 2.) Plaintiff also makes vague reference to seek production of “public

8    hazard, performance, and bid bonds.” (Pl’s Mot. at 4, ECF No. 168.) However, in addition to

9    answering Plaintiff’s interrogatories, Defendants have produced duty statements responsive to

10   Plaintiff’s requests for documentation. (Declaration of William McCaslin, Ex. B.) Therefore, it is not

11   clear what further response or documents Plaintiff seeks, and Plaintiff’s current motion for an order

12   compelling disclosure or discovery, filed on September 27, 2019, is DENIED. As this is Plaintiff’s

13   third baseless motion seeking to compel further responses to discovery by Defendants, Plaintiff is

14   cautioned that he should refrain from filing frivolous motions seeking items already in his possession,

15   previously produced through discovery, or for which his discovery requests have already been

16   satisfied.

17
18   IT IS SO ORDERED.

19   Dated:       October 29, 2019
20                                                      UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                         4
